

115 S3600 IS: Travel Trailer and Camper Technical Correction Act
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3600IN THE SENATE OF THE UNITED STATESOctober 11, 2018Mr. Donnelly introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide that floor plan financing includes the
			 financing of certain trailers and campers.
	
 1.Short titleThis Act may be cited as the Travel Trailer and Camper Technical Correction Act. 2.Floor plan financing applicable to certain trailers and campers (a)In generalSection 163(j)(9)(C) of the Internal Revenue Code of 1986 is amended by adding at the end the following new flush sentence:
				
					Such term shall also include any trailer or camper which is designed to provide temporary living
			 quarters for recreational, camping, or seasonal use and is designed to be
			 towed by, or affixed to, a motor vehicle..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.